Citation Nr: 0019680	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-00 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, to include as secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945, and died on April [redacted], 1997.  The 
appellant is the veteran's widow.  

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
April [redacted], 1997, of a myocardial infarction.  

2.  At the time of the veteran's death, service connection 
was in effect for chronic hepatitis, acne vulgaris, and 
bilateral pes planus, all assigned noncompensable 
evaluations.  In addition, at the time of his death, the 
veteran was in receipt of a nonservice-connected pension.  

3.  The appellant has produced competent medical evidence 
showing that chronic obstructive pulmonary disease (COPD) and 
emphysema contributed materially to the veteran's death, and 
has produced competent medical evidence suggesting that the 
COPD was incurred as a result of nicotine dependence that 
began in service.  

4.  There is no evidence to show that hepatitis, acne 
vulgaris, or bilateral pes planus contributed in any way to 
the veteran's death.  

CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death, to include as secondary 
to smoking, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy and post-mortem 
reports.  A service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death, or was 
etiologically related thereto.  A contributory cause of death 
is one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  Id.  

The threshold question before the Board, however, is whether 
the appellant has presented a well-grounded claim or service 
connection for the cause of the veteran's death.  Here, as a 
preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (199); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim that is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  

The Board observes that on July 22, 1998, the President of 
the United States signed into law the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998), to be codified at 
38 U.S.C.A. § 1103.  In substance, the new statute prohibits 
the granting of service connection for diseases or causes of 
death based on the use of tobacco products in claims filed on 
or after June 9, 1998.  However, because the appellant's 
tobacco-related claim for service connection for the cause of 
the veteran's death was received before June 9, 1998, her 
claim is not precluded under the new statute.  

With respect to those claims filed prior to June 9, 1998, the 
VA General Counsel has determined that service connection may 
be established for a tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence arising during service.  See VAOPGPREC 
19-97 (May 13, 1997).  A review of the claims file shows that 
the veteran was initially service connected for acne vulgaris 
and bilateral pes planus by a November 1945 rating decision, 
and was assigned a combined 40 percent evaluation, effective 
from October 24, 1945.  Over time, his combined disability 
evaluation was reduced to a noncompensable rating.  By a May 
1961 rating decision, service connection for hepatitis was 
granted, based on a finding of clear and unmistakable error, 
and an initial noncompensable evaluation was assigned, 
effective from October 24, 1945.  By August 5, 1961, all 
service-connected disabilities including acne vulgaris, 
bilateral pes planus, and hepatitis were assigned 
noncompensable evaluations.  The noncompensable evaluations 
remained in effect until the veteran died in April 1997.  
However, by an April 1973 rating decision, the veteran was 
granted a nonservice-connected pension for respiratory 
disorders, cancer with emphysema, and cervical lymph node 
metastases.  

The veteran's service medical records do not document any 
instance of COPD, per se, but in 1945, he was noted to smoke 
one pack of cigarettes per day.  A VA medical examination in 
May 1961 reflects information that the veteran was smoking 
one pack of cigarettes per day and that he had chronic 
bronchitis.  Inpatient clinical treatment records dating from 
March through April 1997 show that the veteran was admitted 
for four days for treatment for problems associated with 
COPD.  Previously, the veteran was noted to have had severe 
COPD, and that during his inpatient treatment, it was deemed 
necessary to place him on oxygen.  The veteran improved on 
oxygen, and was subsequently discharged.  

The veteran's death certificate shows that he died on April 
[redacted], 1997, of a myocardial infarction.  However, in subsequent 
statements, the coroner who rendered the diagnosis indicated 
that he had not actually conducted a post-mortem examination 
of the veteran.  He offered that myocardial infarction was a 
pro forma diagnosis, usually rendered in cases in which the 
subject was an elderly individual who died of apparently 
natural causes.  

A letter dated in September 1997 was received from James E. 
Bell, M.D., Primary Physician of the Ambulatory Care Staff at 
the Harry S. Truman Memorial Veterans Hospital (HSTH).  
According to Dr. Bell, the veteran had been a long-time 
patient at HSTH, and while his death certificate listed the 
cause of death as myocardial infarction, he also had a long 
history of COPD for which he had been hospitalized within a 
month of his death on April [redacted], 1997.  Dr. Bell further 
stated that the veteran's medical chart showed occasional 
references to atherosclerosis and coronary artery disease.  
However, he stated that there did not appear to be any sound 
basis for such notations, and coronary artery disease was not 
specifically indicated.  The veteran had been treated for 
severe COPD, and following his inpatient treatment for 
exacerbations of COPD in late March and early April 1997, he 
did well for approximately one week, but began to become 
short of breath once again.  The veteran died while being 
readied for transportation to HSTH.  

Dr. Bell noted that the veteran's death certificate showed 
his cause of death to be myocardial infarction.  However, he 
also observed that the veteran was not examined by the 
physician who signed the death certificate, and that no 
autopsy was performed.  He indicated that such was a common 
practice "apparently done in the state as myocardial 
infarction is assumed in the dying elderly patient."  Dr. 
Bell offered that it was apparent from the veteran's records 
that the main cause of death was his COPD, for which he had 
been recently hospitalized and oxygen instituted.  

Dr. Bell went on to state that the veteran had a long history 
of smoking, beginning at age 19 after entering service, 
"when cigarettes were handed out freely to our servicemen."  
Dr. Bell offered that the veteran had developed a severe 
addiction to cigarettes during the time he was in service, 
and was unable to quit smoking until age 48, by which time he 
had acquired a 60-pack-year history of smoking.  (The veteran 
was born on January [redacted], 1924.)  Dr. Bell concluded by stating 
that it appeared therefore that the veteran's death was 
service connected because he died of COPD which in turn had 
definitely been caused by his 60-pack-year history of smoking 
which had begun in service.  

A VA contact report, Form 119, dated in April 1998, indicates 
that the coroner was contacted by the RO in order to 
determine the meaning of the phrase "Investigated at the 
request of the registrar."  The coroner, C. Randy Sheldon, 
M.D., explained that if there was no attending physician, the 
coroner would be requested to investigate to determine the 
cause of death.  In the veteran's case, he indicated that 
foul play was not suspected.  According to Dr. Sheldon, he 
had reported myocardial infarction as the cause of death 
because the veteran had been alive in the morning, but his 
wife was unable to awaken him when it was time for him to get 
up.  

A letter, dated in August 1998, was received from Glen H. 
Reed, M.D.  Dr. Reed stated that the veteran was apparently 
released from the Army because of acute hepatitis, which was 
an inflammation of the liver with a prolonged convalescence.  
In addition, the veteran had acute cholangitis which was 
inflammation of the biliary tracts of the liver leading over 
to the GI tract.  The veteran had acne vulgaris as well as 
acute cataria.  According to Dr. Reed, the cataria itself was 
an inflammation of the upper respiratory tract down to the 
trachea.  

The veteran's claims file and medical treatment records were 
reviewed in October 1998 by a VA physician at the John 
Cochran VA Medical Center (VAMC).  The report of the review 
contains the reviewing physician's opinion that it was as 
likely as not that the veteran's disabilities and death were 
related to his 60-pack-year history of cigarette smoking.  
However, he also offered that the medical documentation did 
not support the claim that nicotine dependence began during 
the veteran's active service.  Further, the examiner stated 
that the medical documentation did not support a claim that 
there was "a service-connected relationship between nicotine 
dependence and the claimed disability or death."  

Dr. Sheldon submitted an additional letter dated in December 
1998, in which he stated that he had certified the veteran's 
death certificate, and that he felt that his original listing 
of the cause of death as myocardial infarction was correct.  
He indicated that he had conferred with Dr. Reed, who had 
treated the veteran previously, and that he believed that 
there was "a correlation" between the veteran's death and 
his active service.  He stated that there was not room on the 
death certificate to properly document all factors which may 
have contributed to death.  No further elaboration of the 
above statements was offered. 

A further letter, dated in December 1998 was received from 
Dr. Reed.  Dr. Reed indicated that he had been the veteran's 
treating physician, but had not seen him for several years 
preceding his death.  Accordingly, he stated that he could 
not verify the veteran's exact cause of death, listed as a 
suspected myocardial infarction.  However, Dr. Reed stated 
that given the veteran's history of COPD and emphysema, and 
that given a history of having begun smoking in service in 
World War II, he felt that the veteran's respiratory problems 
were the result of his smoking habit begun in service.  In 
addition, Dr. Reed indicated that the veteran's worsening 
COPD would have gradually exacerbated any cardiomyopathy or 
cardiac symptoms the veteran may have had.  Dr. Reed offered 
his opinion that, in substance, the veteran was issued free 
cigarettes by the military while in service, developed 
nicotine dependence, and subsequently developed COPD which 
contributed to his death.  

As noted, the Board has found the appellant's claim to be 
well grounded.  She has produced competent medical evidence 
that the veteran's diagnosed COPD materially contributed to 
if not directly caused his death.  In addition, she has 
produced competent medical evidence that the veteran's COPD 
was the result of nicotine dependence begun in service.  
Accordingly, the appellant's claim is well grounded.  See 
generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  As 
discussed, both of the veteran's treating physicians, Dr. 
Bell and Dr. Reed, have concluded that the veteran's death 
was either caused or hastened by his COPD, and that the COPD, 
in turn, was caused by nicotine dependence incurred in 
service.  Further, the coroner who signed the death 
certificate, Dr. Sheldon, offered his opinion that after 
having conferred with Dr. Reed, there was a correlation 
between the veteran's death and his active service.  Dr. 
Sheldon also noted that there had not been room on the death 
certificate to include all contributory factors.  As an 
aside, the Board notes that the report of a May 1961 VA 
rating examination indicated that the veteran smoked one pack 
of cigarettes per day.  In addition, the report of an October 
1969 treatment record from the Boone County Hospital 
indicated that the veteran had been a heavy smoker all of his 
life, and had stopped smoking cigarettes some three years 
previously, but had since smoked "a great deal of cigars."  

The Board observes however, that with respect to the 
appellant's contentions that the veteran's service-connected 
disabilities, hepatitis, bilateral pes planus, and acne 
vulgaris, played a role in his death, there is no competent 
medical evidence to support such contentions.  The treating 
physicians, the coroner, and the VA reviewing physician all 
concluded that the veteran's death was due, at least in part, 
to his COPD incurred due to smoking.  They made no suggestion 
that the veteran's death was the result of or was hastened by 
any of the service-connected disabilities.  Moreover, the 
Board notes that the veteran's service-connected disabilities 
were all rated as zero-percent disabling from August 1961, 
and the medical evidence fails to show that he had undergone 
treatment for any of those disorders since that time.  
Accordingly, the veteran's service-connected hepatitis, pes 
planus, and acne vulgaris will not be discussed further.  

In any event, the Board recognizes that the VA examining 
physician had offered his opinion that the documented medical 
evidence contained within the claims file did not support a 
finding that the veteran developed nicotine dependence in 
service.  Per VAOPGPREC 19-97, determination of whether the 
veteran acquired a dependence on nicotine in service is a 
medical question.  In the present case, Dr. Bell and Dr. Reed 
have both offered medical opinions indicating that the 
veteran's smoking, which began in service, caused him to 
become nicotine dependent.  Dr. Bell did say the veteran 
became severely addicted during service.  However, in light 
of the opinion offered by the VA reviewing physician, the 
Board finds that additional development of the case is 
necessary before the case can be properly adjudicated.  The 
indicated development will be addressed in the REMAND portion 
of the decision below.  

The Board points out that neither the VA physician nor any of 
the private physicians gave any rationale or explanation for 
their opinions and conclusions.  



ORDER

The appellant's claim for service connection for the cause of 
the veteran's death, to include as secondary to nicotine 
dependence, is well grounded, and to that extent only, the 
appeal is granted.  


REMAND

Given that the appellant has presented evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death, to include as secondary to nicotine 
dependence, the Board observes that the VA has a further 
obligation to assist her in the development of evidence to 
support her claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  The appellant has presented medical evidence that 
the veteran's death was caused by COPD which was due to 
nicotine dependence incurred by smoking n in service.  

As noted, the veteran's treating physician, Dr. Bell offered 
his opinion that the veteran began smoking in service, that 
he developed nicotine dependence in service, and that such 
smoking eventually resulted in the development of COPD which 
ultimately was at least a major contributing factor in the 
veteran's death.  In addition, both Dr. Reed and the coroner, 
Dr. Sheldon, offered their opinions suggesting that there was 
a correlation between the veteran's death and his active 
service.  However, as noted, the VA reviewing physician has 
offered his opinion that while the veteran's smoking habit 
contributed to or caused his COPD, there was no documented 
evidence of record that the veteran's nicotine dependence was 
incurred in service.  The Board observes that additional 
information clarifying the diagnosis of the veteran's 
nicotine dependence is thus necessary to resolve these 
conflicting medical opinions.  

Therefore, this case is REMANDED for the following action:  

1.  The appellant should be contacted and 
asked to submit any statement or 
statements regarding the onset of the 
veteran's tobacco use and nicotine 
dependence based upon personal knowledge 
or observation.  

2.  The RO should contact James E. Bell, 
M.D., Primary Physician of the Ambulatory 
Care Staff, of the Compensation and 
Physical Unit at the Harry S. Truman 
Memorial Veterans Hospital, Glen M. Reed, 
M.D.,120 West Fourth, Appleton City, 
Missouri  64724, and ask each physician 
to furnish an opinion to the specific 
question whether it is at least as likely 
as not that the veteran became nicotine 
dependent during service as the term is 
defined in the diagnostic criteria of 
DSM-IV.  Drs. Bell and Reed are requested 
to furnish the rationale for their 
medical opinion.  If either is unable to 
conclude that the veteran became nicotine 
dependent in service, he is to furnish an 
opinion whether it is at least as likely 
as not that the smoking during service as 
opposed to the smoking after service 
caused the COPD and emphysema which 
contributed to death.  Again, each 
physician should furnish their medical 
rationale for the opinion or conclusion 
he reaches.  

3.  The RO should refer the C-Folder to 
the VA physician who furnished the 
opinion in October 1998, or to another 
qualified physician if he is no longer 
available, and ask him to answer the 
question specifically whether it is at 
least as likely as not that the veteran 
became nicotine dependent in service in 
accordance with the criteria set forth in 
DSM-IV.  If his opinion is negative, the 
physician is to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's smoking in service as 
opposed to his smoking after service that 
caused his COPD and emphysema.  The 
physician is to furnish the rationale for 
all opinions and conclusions.  

4.  The RO should then adjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death, to 
include as secondary to nicotine 
dependence, on the basis of all the 
available evidence on the basis of all 
available evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
appellant should then be afforded an 
opportunity to respond before the case is 
returned to the Board for further action.  



The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence she desires to have 
considered in connection with her current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is notified.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

